UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund March 31, 2013 (Unaudited) Common Stocks100.3% Shares Value ($) Automobiles & Components.8% BorgWarner 15,012 a 1,161,028 Delphi Automotive 39,101 1,736,084 Ford Motor 517,949 6,811,029 Goodyear Tire & Rubber 30,040 a 378,804 Harley-Davidson 30,163 1,607,688 Johnson Controls 90,571 3,176,325 Banks2.8% BB&T 91,377 2,868,324 Comerica 25,392 912,842 Fifth Third Bancorp 116,252 1,896,070 First Horizon National 34,481 368,257 Hudson City Bancorp 64,738 559,336 Huntington Bancshares 111,419 823,386 KeyCorp 123,613 1,231,185 M&T Bank 16,053 1,656,027 People's United Financial 44,393 596,642 PNC Financial Services Group 70,295 4,674,618 Regions Financial 190,572 1,560,785 SunTrust Banks 71,489 2,059,598 U.S. Bancorp 246,858 8,375,892 Wells Fargo & Co. 648,663 23,994,044 Zions Bancorporation 25,036 625,650 Capital Goods7.7% 3M 83,716 8,899,848 Boeing 89,998 7,726,328 Caterpillar 86,666 7,537,342 Cummins 23,445 2,715,166 Danaher 76,303 4,742,232 Deere & Co. 51,373 4,417,051 Dover 23,200 1,690,816 Eaton 61,495 3,766,569 Emerson Electric 95,052 5,310,555 Fastenal 35,017 1,798,123 Flowserve 6,397 1,072,841 Fluor 21,592 1,432,197 General Dynamics 43,956 3,099,338 General Electric 1,376,952 31,835,130 Honeywell International 103,704 7,814,096 Illinois Tool Works 55,066 3,355,722 Ingersoll-Rand 36,600 2,013,366 Jacobs Engineering Group 17,975 a 1,010,914 Joy Global 13,364 795,425 L-3 Communications Holdings 12,078 977,352 Lockheed Martin 35,978 3,472,597 Masco 47,940 970,785 Northrop Grumman 31,501 2,209,795 PACCAR 46,729 b 2,362,618 Pall 14,104 964,290 Parker Hannifin 19,383 1,775,095 Pentair 27,422 1,446,511 Precision Castparts 19,286 3,657,011 Quanta Services 28,332 a 809,729 Raytheon 42,997 2,527,794 Rockwell Automation 18,140 1,566,389 Rockwell Collins 18,503 1,167,909 Roper Industries 12,840 1,634,660 Snap-on 7,385 610,740 Stanley Black & Decker 21,296 1,724,337 Textron 36,395 1,084,935 United Technologies 111,590 10,425,854 W.W. Grainger 7,993 1,798,265 Xylem 25,459 701,650 Commercial & Professional Services.7% ADT 31,150 1,524,481 Avery Dennison 13,279 571,927 Cintas 14,764 b 651,535 Dun & Bradstreet 5,788 b 484,166 Equifax 15,447 889,593 Iron Mountain 22,420 814,070 Pitney Bowes 27,570 b 409,690 Republic Services 39,695 1,309,935 Robert Half International 18,973 712,057 Stericycle 11,032 a 1,171,378 Tyco International 62,300 1,993,600 Waste Management 57,560 2,256,928 Consumer Durables & Apparel1.2% Coach 38,340 1,916,617 D.R. Horton 35,504 862,747 Fossil 7,038 a 679,871 Garmin 14,662 b 484,432 Harman International Industries 8,150 363,735 Hasbro 16,061 b 705,720 Leggett & Platt 19,083 644,624 Lennar, Cl. A 22,486 b 932,719 Mattel 46,381 2,031,024 Newell Rubbermaid 37,233 971,781 NIKE, Cl. B 95,786 5,652,332 PulteGroup 44,106 a 892,705 PVH 10,391 1,109,863 Ralph Lauren 8,310 1,406,966 VF 11,440 1,919,060 Whirlpool 10,526 1,246,910 Consumer Services1.9% Apollo Group, Cl. A 14,827 a,b 257,842 Carnival 59,162 2,029,257 Chipotle Mexican Grill 4,198 a 1,368,002 Darden Restaurants 16,603 858,043 H&R Block 37,117 1,091,982 International Game Technology 34,374 567,171 Marriott International, Cl. A 31,871 1,345,912 McDonald's 132,169 13,175,928 Starbucks 99,083 5,643,768 Starwood Hotels & Resorts Worldwide 26,487 c 1,688,017 Wyndham Worldwide 18,805 1,212,546 Wynn Resorts 10,674 1,335,958 Yum! Brands 59,612 4,288,487 Diversified Financials6.8% American Express 127,350 8,591,031 Ameriprise Financial 26,867 1,978,755 Bank of America 1,431,526 17,435,987 Bank of New York Mellon 154,245 4,317,318 BlackRock 16,433 4,221,309 Capital One Financial 77,178 4,240,931 Charles Schwab 144,815 2,561,777 Citigroup 401,158 17,747,230 CME Group 40,441 2,482,673 Discover Financial Services 66,318 2,973,699 E*TRADE Financial 31,226 a 334,431 Franklin Resources 18,508 2,791,191 Goldman Sachs Group 58,100 8,549,415 IntercontinentalExchange 9,405 a 1,533,673 Invesco 57,843 1,675,133 JPMorgan Chase & Co. 506,289 24,028,476 Legg Mason 15,358 493,760 Leucadia National 38,691 1,061,294 McGraw-Hill 37,348 1,945,084 Moody's 26,189 1,396,397 Morgan Stanley 183,456 4,032,363 NASDAQ OMX Group 16,720 540,056 Northern Trust 28,250 1,541,320 NYSE Euronext 31,582 1,220,328 SLM 59,410 1,216,717 State Street 60,825 3,594,149 T. Rowe Price Group 34,117 2,554,340 Energy10.9% Anadarko Petroleum 66,399 5,806,593 Apache 51,945 4,008,076 Baker Hughes 58,176 2,699,948 Cabot Oil & Gas 27,163 1,836,490 Cameron International 32,535 a 2,121,282 Chesapeake Energy 70,773 b 1,444,477 Chevron 257,236 30,564,782 ConocoPhillips 161,500 9,706,150 CONSOL Energy 31,076 1,045,707 Denbury Resources 51,990 a 969,614 Devon Energy 49,826 2,811,183 Diamond Offshore Drilling 8,837 b 614,702 Ensco, Cl. A 31,217 1,873,020 EOG Resources 35,864 4,593,103 EQT 20,214 1,369,499 Exxon Mobil 593,701 53,498,397 FMC Technologies 32,088 a 1,745,266 Halliburton 123,242 4,980,209 Helmerich & Payne 13,535 821,575 Hess 38,779 2,776,964 Kinder Morgan 83,852 3,243,395 Marathon Oil 92,380 3,115,054 Marathon Petroleum 43,977 3,940,339 Murphy Oil 24,585 1,566,802 Nabors Industries 36,637 594,252 National Oilwell Varco 55,912 3,955,774 Newfield Exploration 18,177 a 407,528 Noble 32,612 1,244,148 Noble Energy 23,733 2,744,959 Occidental Petroleum 106,570 8,351,891 Peabody Energy 36,868 779,758 Phillips 66 82,346 5,761,750 Pioneer Natural Resources 17,477 2,171,517 QEP Resources 24,072 766,452 Range Resources 21,759 1,763,349 Rowan, Cl. A 16,543 a 584,960 Schlumberger 175,764 13,162,966 Southwestern Energy 45,832 a 1,707,700 Spectra Energy 88,304 2,715,348 Tesoro 18,308 1,071,933 Valero Energy 72,409 3,293,885 Williams 90,074 3,374,172 WPX Energy 26,988 a 432,348 Food & Staples Retailing2.4% Costco Wholesale 57,607 6,112,679 CVS Caremark 163,935 9,014,786 Kroger 67,821 2,247,588 Safeway 32,833 b 865,150 Sysco 78,727 2,768,829 Wal-Mart Stores 221,346 16,563,321 Walgreen 112,670 5,372,106 Whole Foods Market 22,700 1,969,225 Food, Beverage & Tobacco6.2% Altria Group 266,376 9,160,671 Archer-Daniels-Midland 87,172 2,940,312 Beam 21,063 1,338,343 Brown-Forman, Cl. B 19,900 1,420,860 Campbell Soup 23,038 1,045,004 Coca-Cola 508,180 20,550,799 Coca-Cola Enterprises 34,892 1,288,213 ConAgra Foods 54,096 1,937,178 Constellation Brands, Cl. A 20,043 a 954,849 Dean Foods 25,870 a 469,023 Dr. Pepper Snapple Group 27,536 1,292,815 General Mills 85,034 4,193,027 H.J. Heinz 43,076 3,113,103 Hershey 19,912 1,742,897 Hormel Foods 18,619 769,337 J.M. Smucker 14,530 1,440,795 Kellogg 33,110 2,133,277 Kraft Foods Group 78,495 4,044,847 Lorillard 50,329 2,030,775 McCormick & Co. 17,744 1,305,071 Mead Johnson Nutrition 26,892 2,082,785 Molson Coors Brewing, Cl. B 20,524 1,004,239 Mondelez International, Cl. A 233,442 7,145,660 Monster Beverage 19,059 a 909,877 PepsiCo 203,703 16,114,944 Philip Morris International 218,276 20,236,368 Reynolds American 43,793 1,948,351 Tyson Foods, Cl. A 37,136 921,716 Health Care Equipment & Services4.2% Abbott Laboratories 207,725 7,336,847 Aetna 44,168 2,257,868 AmerisourceBergen 30,976 1,593,715 Baxter International 72,071 5,235,237 Becton Dickinson & Co. 25,663 2,453,639 Boston Scientific 177,307 a 1,384,768 C.R. Bard 9,817 989,357 Cardinal Health 45,049 1,874,939 CareFusion 28,603 a 1,000,819 Cerner 19,568 a 1,854,068 Cigna 38,114 2,377,170 Coventry Health Care 18,222 856,981 Covidien 62,009 4,206,691 DaVita HealthCare Partners 10,866 a 1,288,599 DENTSPLY International 17,849 757,155 Edwards Lifesciences 15,486 a 1,272,330 Express Scripts Holding 108,273 a 6,241,938 Humana 20,570 1,421,593 Intuitive Surgical 5,197 a 2,552,714 Laboratory Corp. of America Holdings 12,716 a 1,146,983 McKesson 31,289 3,377,960 Medtronic 133,824 6,284,375 Patterson 11,346 431,602 Quest Diagnostics 21,325 1,203,796 St. Jude Medical 37,707 1,524,871 Stryker 38,229 2,494,060 Tenet Healthcare 13,053 a 621,062 UnitedHealth Group 135,306 7,740,856 Varian Medical Systems 14,388 a 1,035,936 WellPoint 40,498 2,682,183 Zimmer Holdings 22,494 1,691,999 Household & Personal Products2.4% Avon Products 59,016 1,223,402 Clorox 17,355 1,536,438 Colgate-Palmolive 58,241 6,874,185 Estee Lauder, Cl. A 31,218 1,998,889 Kimberly-Clark 51,309 5,027,256 Procter & Gamble 361,536 27,859,964 Insurance4.2% ACE 44,500 3,959,165 Aflac 62,112 3,231,066 Allstate 62,939 3,088,417 American International Group 194,049 a 7,532,982 Aon 41,347 2,542,841 Assurant 9,468 426,155 Berkshire Hathaway, Cl. B 241,382 a 25,152,004 Chubb 34,422 3,012,958 Cincinnati Financial 19,911 939,600 Genworth Financial, Cl. A 68,350 a 683,500 Hartford Financial Services Group 58,898 1,519,568 Lincoln National 35,327 1,152,013 Loews 40,578 1,788,272 Marsh & McLennan 71,033 2,697,123 MetLife 144,660 5,499,973 Principal Financial Group 37,760 1,284,973 Progressive 72,526 1,832,732 Prudential Financial 61,799 3,645,523 Torchmark 12,455 744,809 Travelers 50,309 4,235,515 Unum Group 35,075 990,869 XL Group 38,711 1,172,943 Materials3.4% Air Products & Chemicals 27,549 2,400,069 Airgas 9,086 900,968 Alcoa 139,340 1,187,177 Allegheny Technologies 13,887 440,357 Ball 20,771 988,284 Bemis 14,387 580,659 CF Industries Holdings 8,263 1,573,027 Cliffs Natural Resources 19,020 b 361,570 Dow Chemical 159,291 5,071,825 E.I. du Pont de Nemours & Co. 123,596 6,075,979 Eastman Chemical 20,736 1,448,824 Ecolab 34,850 2,794,273 FMC 18,626 1,062,241 Freeport-McMoRan Copper & Gold 126,055 4,172,421 International Flavors & Fragrances 10,335 792,384 International Paper 57,845 2,694,420 LyondellBasell Industries, Cl. A 49,615 3,140,133 MeadWestvaco 22,877 830,435 Monsanto 70,885 7,487,583 Mosaic 36,968 2,203,662 Newmont Mining 64,869 2,717,362 Nucor 41,908 1,934,054 Owens-Illinois 22,187 a 591,284 PPG Industries 18,638 2,496,374 Praxair 39,597 4,416,649 Sealed Air 25,512 615,094 Sherwin-Williams 11,374 1,920,955 Sigma-Aldrich 16,463 1,278,846 United States Steel 19,606 b 382,317 Vulcan Materials 17,780 919,226 Media3.6% Cablevision Systems (NY Group), Cl. A 26,917 402,678 CBS, Cl. B 77,558 3,621,183 Comcast, Cl. A 349,876 14,698,291 DIRECTV 75,632 a 4,281,528 Discovery Communications, Cl. A 32,384 a 2,549,916 Gannett 29,194 638,473 Interpublic Group of Cos. 57,023 743,010 News Corp., Cl. A 265,028 8,088,655 Omnicom Group 34,997 2,061,323 Scripps Networks Interactive, Cl. A 11,766 757,024 Time Warner 123,859 7,136,756 Time Warner Cable 39,170 3,762,670 Viacom, Cl. B 60,894 3,749,244 Walt Disney 238,608 13,552,934 Washington Post, Cl. B 514 b 229,758 Pharmaceuticals, Biotech & Life Sciences8.4% AbbVie 207,752 8,472,127 Actavis 16,765 a 1,544,224 Agilent Technologies 46,018 1,931,376 Alexion Pharmaceuticals 25,935 a 2,389,651 Allergan 40,816 4,556,290 Amgen 99,207 10,169,710 Biogen Idec 31,401 a 6,057,567 Bristol-Myers Squibb 217,015 8,938,848 Celgene 55,943 a 6,484,353 Eli Lilly & Co. 132,299 7,513,260 Forest Laboratories 31,825 a 1,210,623 Gilead Sciences 201,376 a 9,853,328 Hospira 21,233 a 697,079 Johnson & Johnson 369,716 30,142,945 Life Technologies 22,263 a 1,438,858 Merck & Co. 400,430 17,711,019 Mylan 53,916 a 1,560,329 PerkinElmer 14,978 503,860 Perrigo 11,960 1,420,011 Pfizer 953,011 27,503,897 Thermo Fisher Scientific 47,433 3,628,150 Waters 11,894 a 1,116,966 Real Estate2.2% American Tower 52,460 c 4,035,223 Apartment Investment & Management, Cl. A 19,722 c 604,677 AvalonBay Communities 15,058 c 1,907,397 Boston Properties 20,089 c 2,030,194 CBRE Group, Cl. A 41,107 a 1,037,952 Equity Residential 43,007 c 2,367,965 HCP 60,438 c 3,013,439 Health Care 33,634 c 2,284,085 Host Hotels & Resorts 98,163 c 1,716,871 Kimco Realty 54,312 c 1,216,589 Plum Creek Timber 20,903 c 1,091,137 Prologis 60,916 c 2,435,422 Public Storage 18,842 c 2,870,013 Simon Property Group 41,463 c 6,574,373 Ventas 38,710 c 2,833,572 Vornado Realty Trust 22,015 c 1,841,335 Weyerhaeuser 71,057 c 2,229,769 Retailing4.2% Abercrombie & Fitch, Cl. A 10,357 478,493 Amazon.com 48,109 a 12,820,567 AutoNation 4,721 a 206,544 AutoZone 4,816 a 1,910,844 Bed Bath & Beyond 30,651 a 1,974,537 Best Buy 32,803 726,587 CarMax 29,742 a 1,240,241 Dollar General 40,028 a 2,024,616 Dollar Tree 29,266 a 1,417,352 Expedia 11,971 718,380 Family Dollar Stores 13,215 780,346 GameStop, Cl. A 15,711 b 439,437 Gap 40,587 1,436,780 Genuine Parts 20,478 1,597,284 Home Depot 197,859 13,806,601 J.C. Penney 20,198 a,b 305,192 Kohl's 27,346 1,261,471 L Brands 31,784 1,419,473 Lowe's 147,675 5,599,836 Macy's 51,682 2,162,375 Netflix 7,217 a 1,366,972 Nordstrom 20,786 1,148,011 O'Reilly Automotive 14,868 a 1,524,713 PetSmart 14,702 912,994 priceline.com 6,616 a 4,551,345 Ross Stores 29,504 1,788,532 Staples 86,717 b 1,164,609 Target 85,412 5,846,451 The TJX Companies 96,275 4,500,856 Tiffany & Co. 16,201 b 1,126,618 TripAdvisor 13,824 a 726,036 Urban Outfitters 13,780 a 533,837 Semiconductors & Semiconductor Equipment2.0% Advanced Micro Devices 82,112 a,b 209,386 Altera 41,943 1,487,718 Analog Devices 39,273 1,825,802 Applied Materials 160,257 2,160,264 Broadcom, Cl. A 68,029 2,358,565 First Solar 7,628 a,b 205,651 Intel 655,205 14,316,229 KLA-Tencor 21,466 1,132,117 Lam Research 22,069 a 914,981 Linear Technology 30,561 1,172,626 LSI 75,504 a 511,917 Microchip Technology 26,011 b 956,164 Micron Technology 138,381 a 1,381,042 NVIDIA 82,627 1,059,278 Teradyne 24,552 a 398,233 Texas Instruments 146,384 5,193,704 Xilinx 35,039 1,337,439 Software & Services9.5% Accenture, Cl. A 85,197 6,472,416 Adobe Systems 65,086 a 2,831,892 Akamai Technologies 22,882 a 807,506 Autodesk 29,599 a 1,220,663 Automatic Data Processing 63,581 4,134,037 BMC Software 16,433 a 761,341 CA 44,490 1,119,813 Citrix Systems 24,955 a 1,800,753 Cognizant Technology Solutions, Cl. A 39,865 a 3,054,058 Computer Sciences 19,692 969,437 eBay 154,333 a 8,367,935 Electronic Arts 41,318 a 731,329 Fidelity National Information Services 38,477 1,524,459 Fiserv 17,862 a 1,568,819 Google, Cl. A 35,331 a 28,053,874 International Business Machines 138,781 29,601,987 Intuit 36,513 2,397,078 MasterCard, Cl. A 13,990 7,570,409 Microsoft 998,431 28,565,111 Oracle 489,294 15,823,768 Paychex 43,587 b 1,528,596 Red Hat 25,249 a 1,276,589 SAIC 37,552 508,830 salesforce.com 17,810 a 3,184,962 Symantec 90,294 a 2,228,456 Teradata 22,910 a 1,340,464 Total System Services 20,172 499,862 VeriSign 20,666 a 977,088 Visa, Cl. A 68,602 11,651,364 Western Union 78,931 1,187,122 Yahoo! 128,982 a 3,034,946 Technology Hardware & Equipment6.6% Amphenol, Cl. A 21,429 1,599,675 Apple 124,297 55,017,581 Cisco Systems 705,388 14,749,663 Corning 192,712 2,568,851 Dell 194,063 2,780,923 EMC 279,201 a 6,670,112 F5 Networks 10,419 a 928,125 FLIR Systems 18,628 484,514 Harris 15,059 697,834 Hewlett-Packard 260,945 6,220,929 Jabil Circuit 24,327 449,563 JDS Uniphase 31,303 a 418,521 Juniper Networks 66,700 a 1,236,618 Molex 19,018 b 556,847 Motorola Solutions 36,737 2,352,270 NetApp 46,464 a 1,587,210 QUALCOMM 227,237 15,213,517 SanDisk 31,325 a 1,722,875 Seagate Technology 42,469 b 1,552,667 TE Connectivity 55,000 2,306,150 Western Digital 28,412 1,428,555 Xerox 163,547 1,406,504 Telecommunication Services3.0% AT&T 728,507 26,728,922 CenturyLink 81,682 2,869,489 Crown Castle International 38,819 a 2,703,355 Frontier Communications 135,514 b 539,346 MetroPCS Communications 42,878 a 467,370 Sprint Nextel 401,610 a 2,493,998 Verizon Communications 378,211 18,589,071 Windstream 80,533 b 640,237 Transportation1.7% C.H. Robinson Worldwide 21,239 1,262,871 CSX 135,320 3,332,932 Expeditors International of Washington 26,903 960,706 FedEx 38,745 3,804,759 Norfolk Southern 42,313 3,261,486 Ryder System 6,897 412,096 Southwest Airlines 101,115 1,363,030 Union Pacific 62,343 8,878,267 United Parcel Service, Cl. B 94,060 8,079,754 Utilities3.5% AES 83,991 1,055,767 AGL Resources 16,031 672,500 Ameren 33,246 1,164,275 American Electric Power 64,245 3,124,234 CenterPoint Energy 57,365 1,374,465 CMS Energy 35,654 996,173 Consolidated Edison 38,918 2,375,166 Dominion Resources 75,292 4,380,489 DTE Energy 22,870 1,562,936 Duke Energy 92,509 6,715,228 Edison International 43,042 2,165,873 Entergy 23,992 1,517,254 Exelon 111,821 3,855,588 FirstEnergy 55,325 2,334,715 Integrys Energy Group 9,923 577,122 NextEra Energy 56,121 4,359,479 NiSource 41,385 1,214,236 Northeast Utilities 42,468 1,845,659 NRG Energy 43,245 1,145,560 ONEOK 27,862 1,328,182 Pepco Holdings 31,659 677,503 PG&E 57,027 2,539,412 Pinnacle West Capital 14,687 850,230 PPL 77,967 2,441,147 Public Service Enterprise Group 67,146 2,305,794 SCANA 17,807 911,006 Sempra Energy 29,720 2,375,817 Southern 114,685 5,381,020 TECO Energy 27,160 483,991 Wisconsin Energy 30,050 1,288,845 Xcel Energy 63,315 1,880,456 Total Common Stocks (cost $1,081,141,460) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.09%, 6/13/13 (cost $884,830) 885,000 d Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,648,772) 13,648,772 e Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,797,525) 10,797,525 e Total Investments (cost $1,106,472,587) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2013, the value of the fund's securities on loan was $15,872,452 and the value of the collateral held by the fund was $16,140,703, consisting of cash collateral of $10,797,525 and U.S. Government & Agency securities valued at $5,343,178. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At March 31, 2013, net unrealized appreciation on investments was $769,574,903 of which $885,942,673 related to appreciated investment securities and $116,367,770 related to depreciated investment securities. At March 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 10.9 Software & Services 9.5 Pharmaceuticals, Biotech & Life Sciences 8.4 Capital Goods 7.7 Diversified Financials 6.8 Technology Hardware & Equipment 6.6 Food, Beverage & Tobacco 6.2 Health Care Equipment & Services 4.2 Insurance 4.2 Retailing 4.2 Media 3.6 Utilities 3.5 Materials 3.4 Telecommunication Services 3.0 Banks 2.8 Food & Staples Retailing 2.4 Household & Personal Products 2.4 Real Estate 2.2 Semiconductors & Semiconductor Equipment 2.0 Consumer Services 1.9 Transportation 1.7 Short-Term/Money Market Investments 1.3 Consumer Durables & Apparel 1.2 Automobiles & Components .8 Commercial & Professional Services .7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES March 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 3/31/2013 ($) Financial Futures Long Standard & Poor's 500 E-mini 219 17,111,565 June 2013 The following is a summary of the inputs used as of March 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,848,843,272 - - Equity Securities - Foreign Common Stocks+ 1,873,020 - - Mutual Funds 24,446,297 - - U.S. Treasury - 884,901 - Other Financial Instruments: Financial Futures++ 293,900 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: May 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: May 17, 2013 By: /s/James Windels James Windels Treasurer Date: May 17, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
